DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on October 3, 2022.
Claims 1-2, 11, and 17 have been amended.
Claims 18-21 and 23 are canceled.
Claims 24-25 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on October 3, 2022 have been fully considered but are moot because the arguments are not directed to the new prior art (BANG and GALBO) that was relied upon to teach the amended limitations as shown in the rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10-12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BANG (Pub. No.: US 2008/0005527 A1), hereafter BANG, in view of GALBO (Pub. No.: US 2011/0258425 A1), hereafter GALBO, and SELA (Pub. No.: US 2018/0173536 A1), hereafter SELA.
Regarding claim 1, BANG teaches:
A storage system, comprising: a memory configured to be partitioned into a plurality of independently-bootable partitions, wherein each partition comprises its own dedicated control block comprising (a) instructions for restricting access to the partition only to an authenticated entity (BANG [0020] teaches a HDD with multiple partitions storing several operating systems in different partitions of the HDD, with each partition having its own boot sector; [0024] teaches MBR (master boot record) 201 is used to load the operating system stored in the default partition 202 and non-default partition 203, where [0026] teaches MBR 201 executing VBR (volume boot record) of the desired partition, such as VBR 205 for the default partition 202 or the VBR 206 for the non-default partition 203 (see FIG. 2); [0054] teaches requests to access the second partition are overridden to access the first partition (i.e. restricting access to the partition only to an authenticated entity)),
(b) its own boot block configured to boot the partition even if another one of the plurality of partitions is not bootable (see BANG [0020] above for each partition having its own boot sector, where [0027] teaches the partition table 204 stores one active bootable partition, and the remaining partitions are stored in the partition table 204 as non-bootable),
a controller configured to communicate with the memory and to for each of the plurality of partitions: attempt to boot the partition using the boot block in the dedicated control block in the partition (see BANG [0020] above for multiple partitions storing several operating systems in different partitions of the HDD, with each partition having its own boot sector, where [0021] teaches the first boot sector of the bootable storage device is loaded and executed, where the first boot sector is referred to as the master boot record (MBR); [0024] also teaches MBR (master boot record) 201 is used to load the operating system stored in the default partition 202 and non-default partition 203).
BANG does not appear to explicitly teach (c) copies of boot blocks of other partitions of the plurality of partitions; and in response to a failure to boot one of the plurality of partitions, use a boot block in the dedicated control block of another one of the plurality of partitions to boot the partition. 
However, BANG in view of GALBO teaches (c) copies of boot blocks of other partitions of the plurality of partitions (see BANG [0020] above for multiple partitions storing several operating systems in different partitions, with each partition having its own boot sector, where GALBO [0030] teaches memory array 200 includes more than one boot partition, where the boot partitions can include different boot code or identical boot code, where one of the boot partitions can include particular boot code, and the other boot partitions can include duplicate copies of the particular boot code for redundancy).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG and GALBO before them, to include GALBO’s duplicate copies of boot codes in BANG’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to improve the reliability of the system by providing multiple copies of the boot code for redundancy as taught by GALBO ([0030]).
BANG in view of GALBO does not appear to explicitly teach in response to a failure to boot one of the plurality of partitions, use a boot block in the dedicated control block of another one of the plurality of partitions to boot the partition.
However, BANG in view of GALBO and SELA teaches the limitation (see BANG [0020] above for multiple partitions storing several operating systems in different partitions, with each partition having its own boot sector, and GALBO [0030] above for the boot partitions including duplicate copies of the particular boot code for redundancy, where SELA [0048] teaches the host attempts to boot from the first boot data (e.g. Boot Partition A), and if the host was able to boot successfully, then the host will continue to perform its normal operation (i.e. boot one of the partitions); however, if the host was not able to boot successfully, then the host will automatically boot from second boot data (e.g. Boot Partition B), and following a successful booting from the second boot data, the host will perform its normal operation);
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, and SELA before them, to include SELA’s unsuccessful boot recovery in BANG and GALBO’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to improve the reliability of the system by providing multiple boot partitions so that if one of the boot partitions gets corrupted, the host can use the other boot partition to perform the boot process as taught by SELA ([0003] & [0046]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 3, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA also teaches:
wherein the controller is further configured to synchronize boot blocks among the plurality of partitions (SELA [0056] teaches reading all the boot partitions and decodes the boot partitions by recovering the data and fix any errors in the data (i.e. synchronize) using an error correction process). 
The same motivation that was utilized for combining BANG, GALBO, and SELA as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 6, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA also teaches:
wherein the storage system is configured to be embedded in a host (SELA [0015], [0018], and FIG. 1 teach the memory device is embedded in a host device). 
The same motivation that was utilized for combining BANG, GALBO, and SELA as set forth in claim 1 is equally applicable to claim 6. 
Regarding claim 7, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA also teaches:
wherein the storage system is configured to be removably connected to a host (GALBO [0006] teaches the external memory device can be a removable memory device coupled to the host through an interface such as a USB connection). 
The same motivation that was utilized for combining BANG, GALBO, and SELA as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 10, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA also teaches:
wherein the memory comprises a three-dimensional memory (SELA [0033] teaches memory die 108 includes a monolithic three dimensional memory structure of memory cells such as a 3D array of memory cells). 
The same motivation that was utilized for combining BANG, GALBO, and SELA as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 12, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 22, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA also teaches:
wherein all of the boot blocks are used in attempting to boot the plurality of partitions (see SELA [0048] as taught above in reference to claim 1, where if the host was not able to boot successfully using first boot data (e.g. Boot Partition A), then the host will automatically boot from second boot data (e.g. Boot Partition B)).
The same motivation that was utilized for combining BANG, GALBO, and SELA as set forth in claim 1 is equally applicable to claim 22.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claims 1 and 11 above, and further in view of HARIDAS (Pub. No.: US 2017/0359171 A1), hereafter HARIDAS.
Regarding claim 2, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein each partition's control block also stores authentication information for the partition and/or identification of performance, reliability, and/or endurance characteristics for that partition. 
However, HARIDAS teaches the limitation (HARIDAS [0062] teaches a bootloader of a device contains at least two executable partitions, and [0063] teaches during a build process for a bootloader, all partitions are signed by the secondary secret key, and an authentication certificate is appended to all partitions and to the BootROM header, where each authentication certificate of a bootloader partition may contain the primary public key, the secondary public key, and a partition signature). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and HARIDAS before them, to include HARIDAS’ bootloader in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to provide a secure boot process without vulnerability that could be exploited as taught by HARIDAS ([0004]).
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claims 1 and 11 above, and further in view of CAYTON (Pub. No.: US 2018/0188974 A1), hereafter CAYTON.
Regarding claim 4, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein the plurality of partitions comprises a plurality of namespaces. 
However, CAYTON teaches the limitation (CAYTON [0045] teaches one virtual namespace can map to different physical namespaces or different partitions within a namespace, allowing sharing of the virtual namespace by multiple hosts; see also [0047]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and CAYTON before them, to include CAYTON’s virtual namespace in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to improve efficiency of accessing data by allowing sharing of the virtual namespace by multiple hosts as taught by CAYTON ([0045]). 
Regarding claim 15, BANG in view of GALBO and SELA teaches the elements of claim 11 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein the memory comprises a third namespace that is shared by a plurality of users. 
However, CAYTON teaches the limitation (CAYTON [0045] teaches one virtual namespace can map to different physical namespaces or different partitions within a namespace, allowing sharing of the virtual namespace by multiple hosts; see also [0047]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and CAYTON before them, to include CAYTON’s virtual namespace in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to improve efficiency of accessing data by allowing sharing of the virtual namespace by multiple hosts as taught by CAYTON ([0045]). 

Claims 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claims 1 and 11 above, and further in view of JOGAND-COULOMB (Pub. No.: US 2006/0242150 A1), hereafter JOGAND.
Regarding claim 5, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein an entity authenticates to at least one of the plurality of partitions using two-factor authentication, biometric authentication, a Quick Response (QR) code, or a password.
However, BANG in view of GALBO, SELA, and JOGAND teaches the limitation (JOGAND [0018] & FIG. 2 teach a plurality of partitions, where access to certain partitions and encrypted files are controlled by access policies and authentication procedures; [0047-0049] teach partitions can be accessed only by properly authenticated users or applications, where [0045] teaches authentication may be done using symmetric or asymmetric algorithms as well as passwords). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and JOGAND before them, to include JOGAND’s user authentication in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to increase the security level of the system by protecting valuable data while providing a memory system with more versatile content control features as taught by JOGAND ([0003-0004], [0006], [0206]).
	Regarding claim 9, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein the memory is further configured to be partitioned into an additional partition that is shared by a plurality of entities.
However, JOGAND teaches the limitation (JOGAND [0056] & FIG. 3 teach the plurality of partitions of the memory, where P0 is a public partition which can be accessed by any entity). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and JOGAND before them, to include JOGAND’s user authentication in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to increase the security level of the system by protecting valuable data while providing a memory system with more versatile content control features as taught by JOGAND ([0003-0004], [0006], [0206]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claims 1 and 11 above, and further in view of HADDAD (Pub. No.: US 2003/0133420 A1), hereafter HADDAD.
Regarding claim 8, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein the storage system is configured to wirelessly communicate with a plurality of hosts. 
However, HADDAD teaches the limitation (HADDAD [0016] teaches a memory device comprises a plurality of access nodes, and a plurality of hosts communicating by means of a wireless link with each of the access nodes).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and HADDAD before them, to include HADDAD’s wireless link in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to provide the convenience and flexibility of communicating wirelessly to avoid the limitations of wired communication. 
Regarding claim 16, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claim 1 above, and further in view of GUNDA (Pub. No.: US 2020/0097188 A1), hereafter GUNDA.
Regarding claim 24, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein each partition's control block also stores a logical-to-physical address table for the partition. 
However, BANG in view of GALBO, SELA, and GUNDA teaches the limitation (GUNDA [0045] teaches the control blocks are used for storing control data (e.g. L2P mapping table, NVM log, and fast boot-up table); [0019] also teaches the fast boot-up table may contain a subset of the entries in the L2P mapping table for translating frequently used logical block addresses to physical block addresses). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and GUNDA before them, to include GUNDA’s control block including L2P mapping table entries in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to reduce boot-up time and translate frequently used logical block addresses to physical block addresses as taught by GUNDA ([0019]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over BANG in view of GALBO and SELA as applied to claim 1 above, and further in view of GUNDA and LESARTRE (Patent No.: US 10,735,030 B2), hereafter LESARTRE.
Regarding claim 25, BANG in view of GALBO and SELA teaches the elements of claim 1 as outlined above. BANG in view of GALBO and SELA does not appear to explicitly teach:
wherein each partition's control block that also stores identification of an encoding/decoding technique used in the partition. 
However, BANG in view of GALBO, SELA, and GUNDA teaches wherein each partition's control block that also stores […] metadata used in the partition (GUNDA [0045] teaches the control blocks are used for storing control data (e.g. L2P mapping table, NVM log, and fast boot-up table); [0019] also teaches the fast boot-up table may contain a subset of the entries in the L2P mapping table for translating frequently used logical block addresses to physical block addresses). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BANG, GALBO, SELA, and GUNDA before them, to include GUNDA’s control block including L2P mapping table entries in BANG, GALBO, and SELA’s multi-booting system with different partitions each having its own boot sector. One would have been motivated to make such a combination in order to reduce boot-up time and translate frequently used logical block addresses to physical block addresses as taught by GUNDA ([0019]).
BANG in view of GALBO, SELA, and GUNDA does not appear to explicitly teach wherein each partition's control block that also stores identification of an encoding/decoding technique used in the partition. 
However, BANG in view of GALBO, SELA, GUNDA, and LESARTRE teaches the limitation (LESARTRE (20) teaches identifying the type of ECC encoding for a particular data unit by reading data (stored in memory 141) that tracks which memory address chunks are affected by memory device erasure). 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of BANG, GALBO, SELA, GUNDA, and LESARTRE before them, to modify BANG, GALBO, SELA, and GUNDA’s control block with metadata to include ECC encoding type as taught by LESARTRE. Using the known technique of identifying the type of ECC encoding for a particular data unit to provide the predictable result of the type of ECC encoding being included in the control block in BANG, GALBO, SELA, and GUNDA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that BANG in view of GALBO, SELA, and GUNDA was ready for improvement to incorporate the ECC encoding type as taught by LESARTRE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138